OPINION — AG — (1) A BOARD OF COUNTY COMMISSIONERS, IN THE FACE OF CONSTITUTIONAL AND STATUTORY PROHIBITIONS AND LIMITATIONS, MAY NOT ENTER INTO ANY CONTRACT OF INDEBTEDNESS WITH ANY ENTITY, THE AMOUNT OF PAYMENT FOR WHICH CANNOT BE ASCERTAINED TO BE WITHIN THE APPROPRIATED FUNDS FOR THE FISCAL YEAR IN WHICH THE INDEBTEDNESS IS INCURRED. (2) AN "OPEN END" CONTRACT WHICH, BY ITS NATURE, MAY REQUIRE EITHER EXPENDITURE OF FUNDS BEYOND THE FISCAL YEAR APPROPRIATED OR WHICH MAY COMMIT THE REVENUES OF SOME FUTURE FISCAL YEAR IS BEYOND THE POWER OF THE BOARD OF COUNTY COMMISSIONERS TO MAKE. CITE: 62 O.S. 1977 Supp., 310.1 [62-310.1], 62 O.S. 1977 Supp., 310.3 [62-310.3], ARTICLE X, SECTION 26 (PUBLIC FINANCE, DEBT LIMITATIONS) (MANVILLE T. BUFORD)